Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
Terminal Disclaimer
The terminal disclaimer filed on June 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,970,991 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Examiner acknowledges the changes made to the claims by applicant via amendment.  The Double patenting rejection in regards to claims 1-20 from previous office action have been overcome as a result of Terminal Disclaimer and remarks. However, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections as well as the insufficient antecedent basis for this limitation in the claim are not being addressed 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the roof" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation " the roof " in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation " the roof " in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the wet state or the dry state of at least one location" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the wet state or the dry state of at least one location" in line 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the wet state or the dry state of at least one location" in line 15-16.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
As per claims 1, 9 and 17, the omitted structural cooperative relationships are: operational/structural relationship between a) the impedance value of the at least one RF tag; b) the roof, c) the location that is associated with the at least one RF tag; d) the at least one dry state linear regression function of the least one RF tag.    
It is not clear how or what kind of process is being involved in order to determining, by the processor, a wet state or a dry state of the roof, since the claim merely stated “the tag data comprises the impedance value” and “the RF tag is associated with at least one location” and “determining a wet state or a dry state of the roof based at least in part, on the one impedance value of the at least one RF tag and the at least one dry state linear regression function of the least one RF tag”.  The claim fails to positively recite rather the associated “location” of the RF tag is correlated with the roof, for example, RF tag is located/installed at or throughout the roof, in order for the impedance value of the tag and dry state linear regression function of the tag are associated with the roof, therefore allow the processor to determine a wet state or a dry state of the roof.
In addition, the lines 15-16 of claim of claims 1, 9 and 17, respectively, stated “outputting… an indicator of the wet state or the dry state of the at least one location.  However, the lines 11 of each claims 1,9 and 17 specifically stated determining a wet state or the dry state of the roof, without any language in the claim state there is a correlation between the at least one location, the RF tag and the roof.  In addition, the term “associated” in lines 5, 8 and 10 in each of claims 1,9 and 17 are relative broad which does not specific the RF tag is located/installed at or throughout a location of the roof.  Therefore, it is not clear how is the wet state or the dry state of the at least one location correlated with the wet state or the dry state of the roof. 
As per claims 2-8, 10-16 and 18-20, they are rejected based on the dependency of claims 1, 9 and 17, respectively. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689